I respectfully dissent. I do not believe the record shows a sufficiently "strong possibility of conflicting interests" between the appellant and his grandfather to justify reversal. While the record shows that the appellant's grandfather had an unruly charge pending against the appellant at the time of the trial, there is no indication he acted adversely to the appellant's interests or failed to protect his interests during the course of the proceeding. The fact that the appellant's grandfather refused to further explain the circumstances of the unruly charge does not indicate a conflict in my view. If anything, I see it as an attempt on the grandfather's part to protect the appellant. Thus, after review of the record, I cannot say that the court abused its discretion in failing to appoint a guardian ad litem in this case. See, generally, In re Howard (1997), 119 Ohio App.3d 201, and In re Wilkins
(June 26, 1996), Hancock App. No. 5-96-1, unreported. *Page 409